Title: To George Washington from Captain Henry Lee, Jr., 31 October 1777
From: Lee, Henry Jr.
To: Washington, George



Sir
Octr 31st 77

I wrote your Excellency yesterday, since which I have been active in acquainting myself with the disposition & connexion of the enemy on this side the Schuylkill.
They have a body of men, (not five hundred in number) on Carpenters island; the possession of this post secures a constant & ready supply of provision. It is brought up by water, from the fleet off Chester, reposited under cover of the ships against the chiveaux de frise, & then conducted thro’ Carpenters island to the new lower ferry; & so on to Philada. If this communication is not interrupted, supplies of provision, will be as abundant, as if the fleet lay off the wharfs of the city. There is a beef trade carried on between the inhabitants, & the enemy at a place called Grubs landing, about six miles below Chester. This illicit correspondence came to my knowledge but yesterday. I have detached a party of dragoons to disturb them; & make no doubt my endeavours to interrupt this connexion, will be effectual. I have the honor to be with most profound respect your Excellys Obt H. Servt

Heny Lee jr


N.B. At present, the communication between the fleet & Carpenters island is totally cut off by the inundation of the Schuylkill. The fleet are engaged daily in bringing up provision to the mouth of Darby creek,

which will be conveyed to Carpenters island as soon as the roads will admit.

